Case 2:21-cv-01068-MCS-AS Document 1 Filed 02/05/21 Page 1 of 6 Page ID #:1



 1 David A. Shimkin (SBN 290818)
   COZEN O'CONNOR
 2 601 S. Figueroa Street, Suite 3700
   Los Angeles, CA 90017
 3 Telephone: 213.892.7900
   Facsimile: 213.892.7999
 4 dshimkin@cozen.com
 5 Attorneys for Defendant
   Exquisite Apparel Corp.
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 SOLEMNITY PERSONNEL, a California Case No. 2:21-CV-1068
   corporation,
12                                     [Superior Court Case No.
                Plaintiff,             20STCV36835]
13
         vs.                           DEFENDANT EXQUISITE
14                                     APPAREL CORP.’S
   EXQUISITE APPAREL CORP., a New      NOTICE OF REMOVAL
15 York corporation, doing business as
   EXQUISITE APPAREL, and DOES 1       [§§ 28 U.S.C. §§ 1332, 1441, and
16 through 100, inclusive,             1446]
17              Defendant.
18
19        TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT
20 COURT AND COUNSEL OF RECORD FOR ALL PARTIES:
21        PLEASE TAKE NOTICE that Defendant EXQUISITE APPAREL CORP.
22 (“Exquisite” or “Defendant”), sued herein as EXQUISITE APPAREL CORP. d/b/a
23 EXQUISITE APPAREL, hereby removes this action filed in the California Superior
24 Court for the County of Los Angeles (the “State Court Action”) to the United States
25 District Court for the Central District of California, Western Division (“District
26 Court”) pursuant to §§ 28 U.S.C. §§ 1332, 1441, and 1446.
27        No previous application has been made for the relief requested herein.
28        //
                                              1
               DEFENDANT EXQUISITE APPAREL CORP.’S NOTICE OF REMOVAL
Case 2:21-cv-01068-MCS-AS Document 1 Filed 02/05/21 Page 2 of 6 Page ID #:2



 1         Defendant’s removal of this matter is based on the grounds set forth below.
 2 I.      BACKGROUND INFORMATION
 3         This is a civil action filed on or about September 25, 2020, by Plaintiff
 4 SOLEMNITY PERSONNEL, a California corporation (“Plaintiff”), against
 5 Exquisite in the Superior Court of the State of California for the County of Los
 6 Angeles – Southeast District, entitled Solemnity Personnel, a California corporation
 7 v. Exquisite Apparel Corp., a New York corporation, doing business as Exquisite
 8 Apparel, and Does 1 through 100, inclusive, Case No.: 20STCV36835. A true and
 9 correct copy of the Summons and Complaint is attached as Exhibit “A” to the
10 Declaration of David A. Shimkin filed concurrently herewith (“Shimkin Decl.”).
11         Defendant was served with the Summons and Complaint on January 7, 2021.
12 (See, Shimkin Decl. at ¶ 4).
13         Plaintiff’s Complaint alleges causes of action for breach of contract, accounts
14 stated, reasonable value of labor and materials furnished, and open book account, to
15 recover monies for alleged staffing services provided by non-party Efficiency
16 Partners (“Efficiency”) to Exquisite. This was allegedly pursuant to a written
17 contract allegedly entered into between Efficiency and Exquisite on April 16, 2017.
18 As further alleged in the Complaint, on January 25, 2019, Efficiency, as assignor,
19 assigned all right and title to and interest in the contract to Plaintiff, as assignee.
20 Plaintiff alleges damages in an amount of no less than $580,254.87.
21         Defendant now seeks to remove this action based on diversity because there is
22 complete diversity of citizenship between the parties and the amount in controversy
23 exceeds $75,000.
24 II.     PROCEDURAL COMPLIANCE FOR REMOVAL
25         A.     Proper Venue:
26         This Court is the appropriate venue for removal under 28 U.S.C. § 1446(a).
27 The State Court Action is pending before the Superior Court for the County of Los
28
                                                 2
                DEFENDANT EXQUISITE APPAREL CORP.’S NOTICE OF REMOVAL
Case 2:21-cv-01068-MCS-AS Document 1 Filed 02/05/21 Page 3 of 6 Page ID #:3



 1 Angeles. This Court is the United States District Court for the “district and division
 2 embracing the place where the action was pending.” 28 U.S.C. § 1446(a).
 3        B.     Timely Filed Notice:
 4        Defendant timely filed this Notice of Removal. A defendant in a civil action
 5 has 30 days from the date it is validly served with a summons and complaint to
 6 remove the action to federal court. 28 U.S.C. § 1446(b).
 7        Defendant’s registered agent for service of process was served with the
 8 Summons and Complaint by process server on January 7, 2021. (See, Shimkin
 9 Decl., at ¶ 4; Proof of Service of Summons, attached as Exhibit “B” to Shimkin
10 Decl.). Thirty days from the date of service is Saturday, February 6, 2021, and
11 removal on or before Monday, February 8, 2021 is timely under 28 U.S.C. §
12 1446(b). See, Fed. R. Civ. P. 6(a)(1)(A) (when computing time “if the last day is a
13 Saturday, Sunday, or legal holiday, the period continues to run until the end of the
14 next day that is not a Saturday, Sunday, or legal holiday”).
15        C.     Copy of State Court File
16        Pursuant to 28 U.S.C. § 1446(a), Defendant has attached a true and correct
17 copy of all process, pleadings, and orders filed in the State Court Action other than
18 the Summons and Complaint, and a copy of the State Court action docket, as
19 Exhibit “C” to the Shimkin Decl.
20        D.     Copies of Notice of Removal
21        Defendant is serving a copy of this Notice of Removal on Plaintiff’s counsel
22 and filing a copy with the clerk of the state court pursuant to 28 U.S.C. § 1446(d).
23 A copy of the notice to Plaintiff and the state court is attached (without exhibits) as
24 Exhibit “D” to the Shimkin Decl.
25 III.   BASIS FOR REMOVAL - DIVERSITY JURISDICTION
26        This Court has original jurisdiction over the State Court Action under 28
27 U.S.C. § 1332 (diversity jurisdiction). This is a civil action between citizens of
28 different states and the amount in controversy exceeds the sum of $75,000,
                                               3
               DEFENDANT EXQUISITE APPAREL CORP.’S NOTICE OF REMOVAL
Case 2:21-cv-01068-MCS-AS Document 1 Filed 02/05/21 Page 4 of 6 Page ID #:4



 1 exclusive of interest and costs. Accordingly, this action may be removed to this
 2 Court pursuant to the provisions of 28 U.S.C. § 1441(b).
 3         A.     Complete Diversity of Citizenship Exists.
 4         Complete diversity of citizenship exists between the parties in accordance
 5 with 28 U.S.C. § 1332(a)(1), because this is a civil action among citizens of
 6 different states in which the amount in controversy exceeds the sum of $75,000.
 7                1.    Plaintiffs’ Citizenship and Complete Diversity
 8         A corporation is a citizen of the state where (i) it has been incorporated; and
 9 (ii) its principal place of business is located. 28 U.S.C. § 1332(c). The principal
10 place of business for a corporation is determined by the location of its “nerve
11 center,” which includes the location of its headquarters and the location where its
12 “officers direct, control, and coordinate the corporation's activities.” Hertz Corp. v.
13 Friend, 559 U.S. 77, 78 (2010). In practice, the principal place of business should
14 normally be the place where the corporation maintains its headquarters. Id. at 1192.
15         Plaintiff is a California Corporation with its principal place of business in
16 California. (See Complaint, Exhibit “A” to Shimkin Decl. at ¶1; Corporation
17 Statement of Information, attached as Exhibit “E” to Shimkin Decl.). Accordingly,
18 Plaintiff is a citizen of California.
19         Exquisite is a New York Corporation, with its principal place of business and
20 corporate officers located in New York. (See Complaint, Exhibit “A” to Shimkin
21 Decl. at ¶2; Corporate Statement of Information, attached as Exhibit “F” to
22 Shimkin Decl.; and ¶12 of Shimkin Decl.). Accordingly, Exquisite is a citizen of
23 New York.
24         Based on the above, there is complete diversity between Plaintiff, a California
25 citizen, and Exquisite, a New York citizen, and this Court has diversity jurisdiction
26 under 28 U.S.C. § 1332(a)(1) (district court has original jurisdiction in civil action
27 between “citizens of different states”).
28
                                                4
                DEFENDANT EXQUISITE APPAREL CORP.’S NOTICE OF REMOVAL
Case 2:21-cv-01068-MCS-AS Document 1 Filed 02/05/21 Page 5 of 6 Page ID #:5



 1               2.     Doe Citizenship Not Considered
 2        Plaintiff also sued under fictitious names certain defendants it calls “Does 1
 3 through 100, inclusive.” (Compl., ¶ 4.) The citizenship of such defendants sued
 4 under fictitious names must be disregarded for diversity purposes. 28 U.S.C. §
 5 1441(b)(1)) (“the citizenship of defendants sued under fictitious names shall be
 6 disregarded.”)
 7        B.     The Amount in Controversy Exceeds $75,000.
 8        Exquisite denies the substantive allegations of Plaintiff’s Complaint and that
 9 Plaintiff is entitled to the relief sought, and Exquisite does not waive any defenses
10 with respect to Plaintiff’s claims.
11        Nevertheless, the amount in controversy requirement is satisfied here because
12 Plaintiff seeks specific relief on its causes of action and alleges monetary damages
13 in the amount of “no less than $580,254.87”. (See Complaint at ¶¶ 22, 29, 35, 37;
14 see, also, Complaint, prayer for relief.)
15        For purposes of removal, a court measuring the amount in controversy must,
16 arguendo, “assum[e] that the allegations of the complaint are true and assum[e that]
17 a jury [will] return[] a verdict for the plaintiff on all claims made in the complaint.”
18 Kenneth Rothschild Tr. v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001
19 (C.D. Cal. 2002). The amount in controversy is computed “without regard to any
20 setoff or counterclaim to which the defendant may be adjudged.” 28 U.S.C. §
21 1332)(b).
22        Based on the above, Defendant has satisfied its burden that the amount in
23 controversy exceeds $75,000.
24 IV.    CONCLUSION
25        Defendant respectfully requests that the State Court Action be removed from
26 the State Court in which it was filed to the United States District Court in and for the
27 Central District of California.
28
                                               5
               DEFENDANT EXQUISITE APPAREL CORP.’S NOTICE OF REMOVAL
Case 2:21-cv-01068-MCS-AS Document 1 Filed 02/05/21 Page 6 of 6 Page ID #:6



 1 Dated: February 5, 2021             COZEN O'CONNOR
 2
 3                                     By: /s/ David A. Shimkin
                                           David A. Shimkin
 4                                         Attorneys for Defendant
                                           Exquisite Apparel Corp.
 5
                                       Co-Counsel:
 6
                                       MONTGOMERY McCRACKEN
 7                                     WALKER & RHOADS LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
            DEFENDANT EXQUISITE APPAREL CORP.’S NOTICE OF REMOVAL
